UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6831



BRETT C. KIMBERLIN,

                                             Petitioner - Appellant,

          versus


DENNIS R. BIDWELL, Warden of FCI-Cumberland,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-3829-AW)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brett C. Kimberlin appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Kimberlin v. Bidwell, No. CA-97-3829-AW (D. Md. May 26,

1998).* We deny Kimberlin’s motion to strike the district court’s

amended memorandum, motion for bail pending appeal, motion for stay

pending appeal, motions for appointment of counsel, and renewed mo-

tion for appointment of counsel. We grant his motion to supplement

the record. Finally, we dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
      Although the district court’s judgment or order is marked as
“filed” on May 22, 1998, the district court’s records show that it
was entered on the docket sheet on May 26, 1998. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was physically entered on the
docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th
Cir. 1986).


                                 2